UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 9, 2010 ELECSYS CORPORATION (Exact name of registrant as specified in its charter) KANSAS 0-22760 48-1099142 (State or other jurisdiction ofincorporation) (Commission File Number) (IRS Identification Employer No.) 846 N. Mart-Way Court, Olathe, Kansas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (913) 647-0158 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On September 9, 2010, Elecsys Corporation (the “Company”) held its 2010 Annual Meeting of Stockholders where stockholders were asked to vote on the election oftwo Class II Directors and the other matters noted below.Proxies were solicited by management in favor of the Class II director nominees, with no solicitation in opposition to management’s nominees.The Class II director nominees were elected to serve for a period of three years until the Company’s 2013 Annual Meeting of Stockholders.The number of votes cast for, against, or withheld, as well as the number of broker non-votes, for each nominee was as follows: Nominee Total Shares Voted Votes Cast For Votes Cast Against Votes Withheld Broker Non-Votes Karl B. Gemperli 0 Casey Coffman 0 Mr. Stan Gegen, a Class III director, and Mr. Robert D. Taylor, a Class I director, will continue to serve as directors of the Company until their elective terms end at the Annual Meeting of Stockholders in 2011 and 2012, respectively. In addition to the election of the Class II directors, stockholders approved the Company’s 2010 Equity Incentive Plan (the “Plan”).2,132,063 shares voted for the Plan, 29,322 shares voted against the Plan, and 11,110 shares abstained. Finally, stockholders ratified the Board of Directors’ appointment of McGladrey & Pullen LLP as independent registered public accountants of the Company for fiscal 2011.The appointment was approved by 3,459,615 shares, 3,776 shares opposed, and 2,075 shares abstained. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:December 7, 2010 ELECSYS CORPORATION By: /s/ Todd A. Daniels Todd A. Daniels Vice President and Chief Financial Officer
